Exhibit 10.88
AMENDED AND RESTATED STOCKHOLDERS AGREEMENT
     THIS AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this “Agreement”) is made
as of the 31st day of March, 2009, by and among Alon USA Energy, Inc., a
Delaware corporation (“Alon USA”), Alon Refining Louisiana, Inc., a Delaware
corporation (the “Company”), Alon Louisiana Holdings, Inc., a Delaware
corporation (“Alon LA”), Alon Israel Oil Company, Ltd., an Israeli limited
liability company (“Alon Israel” and, together with Alon LA, the
“Stockholders”), and any other stockholder who from time to time becomes party
to this Agreement by execution of a joinder agreement in form and substance
reasonably acceptable to the Stockholders.
RECITALS:
     A. On July 3, 2008, Alon Israel purchased 80,000 shares of the Company’s
Series A Preferred Stock, par value $1,000.00 per share, pursuant to that
certain Series A Stock Purchase Agreement dated as of July 3, 2008 by and
between the Company and Alon Israel (the “Original Purchase Agreement”);
     B. In connection with the Original Purchase Agreement, the parties hereto
entered into a Stockholders Agreement (the “Original Stockholders Agreement”),
dated as of July 3, 2008, to govern the terms on which the securities of the
Company will be held and transferred;
     C. Alon LA has requested that Alon Israel cause the Additional Letters of
Credit (as defined below) in an amount up to $25,000,000.00 to be provided in
favor of Alon Refining Krotz Springs, Inc., a Delaware corporation (“Krotz
Springs”), in connection with negotiations by Krotz Springs for amendments to
the Term Loan Agreement, dated as of July 3, 2008, as amended to date, by and
among the Company, Krotz Springs, the lenders party thereto and Credit Suisse,
Cayman Islands Branch, and any successor thereto (as amended, the “Term Loan
Agreement”), and the Loan and Security Agreement, dated as of July 3, 2008, as
amended to date, by and among the Company, Krotz Springs, any additional
subsidiary joined thereunder and Bank of America, N.A. (as amended, the
“Revolving Credit Agreement”);
     D. In consideration for the issuance of the Additional Letters of Credit,
(i) Alon LA will, and shall cause the Company to, grant Alon Israel an option
(the “L/C Option”) to withdraw the Additional Letters of Credit and the Original
Letters of Credit (as defined below) and acquire shares of Preferred Stock (as
defined below) in an aggregate amount equal to such withdrawn Additional Letters
of Credit and/or withdrawn Original Letters of Credit, and (ii) Alon USA and
Alon LA agree to certain changes to the terms and conditions of the Original
Stockholders Agreement as set forth herein; and
     E. The parties hereto desire to amend the Original Stockholders Agreement
as hereinafter provided and have agreed, for purposes of clarity and ease of
administration, to amend the Original Stockholders Agreement and then restate
the Original Stockholders Agreement in its entirety by means of this Agreement.

 



--------------------------------------------------------------------------------



 



AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements hereinafter set forth, the parties hereto agree as follows:
1. Definitions.
     1.1 Certain Interpretive Matters. When a reference is made in this
Agreement to Sections, such reference will be to a Section of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they will be deemed to be followed by
the words “without limitation.” Unless the context otherwise requires, (i) “or”
is disjunctive but not necessarily exclusive, (ii) words in the singular include
the plural and vice versa, (iii) the use in this Agreement of a pronoun in
reference to a party hereto includes the masculine, feminine or neuter, as the
context may require, (iv) the use in this Agreement of “day” will mean a
calendar day unless indicated otherwise, (v) all references to $ or dollar
amounts will be to lawful currency of the United States, and (vi) the words
“herein”, “hereby”, “hereof”, and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or other subdivision of this Agreement.
     1.2 Number of Shares of Stock. Whenever any provision of this Agreement
calls for any calculation based on a number of shares of capital stock issued
and outstanding or held by a Stockholder, the number of shares deemed to be
issued and outstanding or held by that Stockholder, unless specifically stated
otherwise, as applicable, shall be the total number of shares of the Company’s
Common Stock, par value $0.01 per share (the “Common Stock”), or Preferred Stock
then issued and outstanding or owned by such Stockholder, as applicable.
     1.3 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below.
     “Additional L/C Preferred Shares” means the First L/C Preferred Shares and
the Second L/C Preferred Shares.
     “Additional Letters of Credit” means the First Letters of Credit and the
Second Letters of Credit.
     “Affiliate” shall mean with respect to any Person (as defined below), any
Person who, directly or indirectly, controls, is controlled by or is under
common control with such Person, including any partner, officer, director,
member, manager or employee of such Person.
     “Alon Common Stock” shall mean the shares of common stock, par value $0.01
per share, of Alon USA Energy, Inc., a Delaware corporation.
     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas are not open for business.
     “Certificate” means the Company’s Amended and Restated Certificate of
Incorporation, as in effect from time to time.

2



--------------------------------------------------------------------------------



 



     “Change of Control” means either of the following events:
     (a) the failure, for any reason, of Alon USA or any of its Affiliates to
beneficially own, directly or indirectly, at least a majority of the voting
stock of the Company or, if applicable, any entity that succeeds to all or
substantially all of the assets of the Company by purchase, contribution,
assignment, merger, consolidation or otherwise; or
     (b) the failure, for any reason, of Alon Israel to beneficially own,
directly or indirectly, at least a majority of the voting stock of Alon USA or,
if applicable, any entity that succeeds to all or substantially all of the
assets of Alon USA by purchase, contribution, assignment, merger, consolidation
or otherwise.
     “First L/C Alon Share Price” shall mean the greater of (i) the average of
the daily closing sales prices per share of the Alon Common Stock on the New
York Stock Exchange for each trading day during the period commencing on the day
90 days prior to the date of the issuance of the First Letters of Credit and
ending on the date of issuance, and (ii) the closing sale price per share of the
Alon Common Stock on the New York Stock Exchange on the date of the issuance of
the First Letters of Credit.
     “First L/C Preferred Shares” means the Preferred Shares issued upon an
exercise of the L/C Option with respect to the First Letters of Credit.
     “Original Preferred Alon Share Price” shall mean the greater of (i) the
average of the daily closing sales prices per share of the Alon Common Stock on
the New York Stock Exchange for each trading day during the period commencing on
the day 90 days prior to the date of the Original Stockholders Agreement and
ending on the date of the Original Stockholders Agreement (ii) the closing sale
price per share of the Alon Common Stock on the New York Stock Exchange on the
date of the Original Stockholders Agreement.
     “Original Preferred Shares” means the 80,000 shares of Preferred Stock
issued pursuant to the Original Purchase Agreement, together with any and all
shares of Preferred Stock that may be issued upon an exercise of the L/C Option
with respect to the Original Letters of Credit.
     “Par Value” means the par value of $1,000.00 per share of the Preferred
Stock.
     “Permitted Transferee” means any Person to which a Stockholder may Transfer
Securities as permitted by and in accordance with Sections 2.1 and 2.2 of this
Agreement.
     “Person” means an individual, a corporation, an association, a joint
venture, a partnership, a limited liability company, an estate, a trust, an
unincorporated organization and any other entity or organization, governmental
or otherwise.
     “Preferred Shares” means, collectively, the Original Preferred Shares, the
First L/C Preferred Shares and the Second L/C Preferred Shares.
     “Preferred Stock” means the Company’s Series A Preferred Stock, par value
$1,000 per share.

3



--------------------------------------------------------------------------------



 



     “Second L/C Alon Share Price” shall mean the greater of (i) the average of
the daily closing sales prices per share of the Alon Common Stock on the New
York Stock Exchange for each trading day during the period commencing on the day
90 days prior to the date of the issuance of the Second Letters of Credit and
ending on the date of issuance, and (ii) the closing sale price per share of the
Alon Common Stock on the New York Stock Exchange on the date of the issuance of
the Second Letters of Credit.
     “Second L/C Preferred Shares” means the Preferred Shares issued upon an
exercise of the L/C Option with respect to the Second Letters of Credit.
     “Securities” means, at any time, any shares of capital stock of the
Company, including Common Stock and Preferred Stock now or hereafter issued by
the Company, together with any options thereon and any other shares of stock
directly or indirectly issued or issuable with respect thereto, whether by way
of a stock dividend, stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares,
recapitalization, merger, consolidation or other corporate reorganization, and
any instrument convertible into or exercisable or exchangeable for (in each
case, directly or indirectly) shares of capital stock of the Company, together
with any shares of stock issued or issuable with respect thereto.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Series A Dividends” has the meaning set forth in the Certificate.
     “Share Exchange” means the issuance and delivery by Alon USA to Alon Israel
and/or any of its Permitted Transferees in exchange for Preferred Shares held by
Alon Israel and/or any of its Permitted Transferees a number of duly authorized,
fully paid and nonassessable whole shares of Alon Common Stock as determined in
accordance with Section 2.3 hereof.
     “Transfer” means any direct transfer, donation, sale, assignment, pledge,
hypothecation, grant of a security interest in or other disposal or attempted
disposal of all or any portion of a Security, any interest or rights in a
Security, or any rights under this Agreement. “Transferred” means the
accomplishment of a Transfer, and “Transferee” means the recipient of a
Transfer.
2. Restrictions on Transfer.
     2.1 Restrictions on Transfer. Each Stockholder agrees that such Stockholder
will not, without the prior written consent of the Company, not to be
unreasonably withheld, Transfer all or any portion of the Securities now owned
or hereafter acquired by such Stockholder, except in connection with, and
strictly in compliance with this Article 2. Notwithstanding the foregoing, a
Transfer by a Stockholder to any Affiliate of such Stockholder shall not be
subject to the prior consent of the Company.
     2.2 Permitted Transfers. Notwithstanding the provisions of Section 2.1, no
Transfer shall be permitted or effected hereunder unless and until the
Transferee shall have entered into a joinder agreement in form and substance
reasonably acceptable to the Stockholders providing that all Securities so
Transferred shall continue to be subject to all provisions of this Agreement as
if such Securities were still held by such Stockholder (“Joinder Agreement”).

4



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in this Agreement or any failure by a
Transferee under this Section 2.2 to execute a Joinder Agreement, such
Transferee shall take any Securities so Transferred subject to all provisions of
this Agreement as if such Securities were still held by the Stockholder making
such Transfer, whether or not they so agree in writing.
     2.3 Exchange Right.
          (a) Subject to the prior receipt by Alon USA of approval of holders of
a majority of the Alon Common Stock with respect to the issuance of the Exchange
Shares (as defined below) pursuant to and in compliance with Section 312.03 of
the NYSE’s Listed Company Manual (“NYSE Stockholder Approval”), prior to the
consummation of any Change of Control (a “Change of Control Date”), each of Alon
USA and Alon Israel shall have the option, exercisable at each such party’s sole
and absolute discretion, to require the other party to consummate a Share
Exchange by delivery to the other party at least 10 Business Days prior to the
Change of Control Date of a written notice (the “Exercise Notice”) setting forth
such party’s election to effectuate a Share Exchange. Any Share Exchange elected
pursuant to this Section 2.3(a) shall be consummated effective as of the
Business Day immediately preceding such Change of Control Date (the “Change of
Control Exchange Date”).
          (b) Subject to the prior receipt by Alon USA of NYSE Stockholder
Approval, Alon Israel and/or any of its Permitted Transferees shall have the
option (the “Exchange Option”), exercisable for a five Business Day period
beginning on the first day on which the Alon USA securities trading window is
open after each of January 3, 2010, July 1, 2010 and January 1, 2011 to require
Alon USA to consummate a Share Exchange by delivery to Alon USA of an exercise
notice setting forth the election to effectuate a Share Exchange (the date on
which such Share Exchange is consummated being referred to herein as a
“Voluntary Exchange Date”).
          (c) If Krotz Springs’ assets are the subject of any proceeding under,
or any order, decree or judgment entered in any proceeding under, any
bankruptcy, insolvency, receivership, reorganization, liquidation or other
similar law (other than a voluntary liquidation pursuant to which there are
sufficient proceeds to distribute to the holders of the Preferred Shares an
aggregate amount equal to the par value plus accrued dividends of all of the
then outstanding Preferred Shares) (each, a “Trigger Event”), then, subject to
the prior receipt by Alon USA of NYSE Stockholder Approval, Alon Israel and/or
any of its Permitted Transferees shall have the option to require Alon USA to
consummate a Share Exchange effective (the date on which such Share Exchange is
consummated being referred to herein as a “Trigger Event Exchange Date”).
          (d) If a Share Exchange effected pursuant to Sections 2.3(a), (b) or
(c) shall not have occurred prior to 5:00 p.m. (Dallas, Texas time) on July 1,
2011 (the “Mandatory Exchange Date”), then, subject to the prior receipt by Alon
USA of NYSE Stockholder Approval, Alon USA and Alon Israel and/or any of its
Permitted Transferees shall consummate a Share Exchange effective as of the
Mandatory Exchange Date.
          (e) Alon USA acknowledges and agrees that it shall include the NYSE
Stockholder Approval (and all required disclosures) as a matter to be voted upon
in its proxy statement relating to its 2009 annual meeting of stockholders.

5



--------------------------------------------------------------------------------



 



          (f) On the Change of Control Exchange Date, Voluntary Exchange Date,
Trigger Event Exchange Date or Mandatory Exchange Date, as applicable, Alon USA
shall issue and deliver to Alon Israel and/or any of its Permitted Transferees
in exchange for the Preferred Shares subject to such Share Exchange (all of
which shares shall be transferred and delivered to Alon USA free and clear of
any lien, claim, judgment, charge, mortgage, security interest, escrow, equity
or other encumbrance), a number of duly authorized, fully paid and nonassessable
whole shares of Alon Common Stock equal to:
     (i) with respect to the Original Preferred Shares, the quotient obtained by
dividing (x) the sum of (A) the aggregate Par Value of the Original Preferred
Shares being exchanged by Alon Israel and/or any of its Permitted Transferees,
and (B) the aggregate Series A Dividends accrued but unpaid on such Original
Preferred Shares, whether or not declared, together with any other dividends
declared but unpaid on such Original Preferred Shares, by (y) the Original
Preferred Alon Share Price (the “Original Exchange Shares”); provided that in
lieu of any fractional share of Alon Common Stock that would otherwise be
payable by operation of this subsection, Alon USA shall pay to the Person
entitled thereto an amount in cash equal to such fraction multiplied by the
Original Preferred Alon Share Price.
     (ii) with respect to the First L/C Preferred Shares, the quotient obtained
by dividing (x) the sum of (A) the aggregate Par Value of the First L/C
Preferred Shares being exchanged by Alon Israel and/or any of its Permitted
Transferees, and (B) the aggregate Series A Dividends accrued but unpaid on such
First L/C Preferred Shares, whether or not declared, together with any other
dividends declared but unpaid on such First L/C Preferred Shares, by (y) the
First L/C Alon Share Price (the “First L/C Exchange Shares”); provided that in
lieu of any fractional share of Alon Common Stock that would otherwise be
payable by operation of this subsection, Alon USA shall pay to the Person
entitled thereto an amount in cash equal to such fraction multiplied by the
First L/C Alon Share Price;
     (iii) with respect to the Second L/C Preferred Shares, the quotient
obtained by dividing (x) the sum of (A) the aggregate Par Value of the Second
L/C Preferred Shares being exchanged by Alon Israel and/or any of its Permitted
Transferees, and (B) the aggregate Series A Dividends accrued but unpaid on such
Second L/C Preferred Shares, whether or not declared, together with any other
dividends declared but unpaid on such Second L/C Preferred Shares, by (y) the
Second L/C Alon Share Price (the “Second L/C Exchange Shares” and together with
the Original Exchange Shares and the First L/C Exchange Shares (the “Exchange
Shares”); provided that in lieu of any fractional share of Alon Common Stock
that would otherwise be payable by operation of this subsection, Alon USA shall
pay to the Person entitled thereto an amount in cash equal to such fraction
multiplied by the Second L/C Alon Share Price; and
          (g) As a condition precedent to delivery of Exchange Shares, Alon
Israel and/or any of its Permitted Transferees shall surrender the certificate
or certificates for all

6



--------------------------------------------------------------------------------



 



Preferred Shares being exchanged by it and/or its Permitted Transferees pursuant
to such Share Exchange (or, if Alon Israel and/or any of its Permitted
Transferees alleges that any such certificate has been lost, stolen or
destroyed, a lost certificate affidavit and agreement reasonably acceptable to
Alon USA to indemnify Alon USA and the Company against any claim that may be
made against Alon USA or the Company on account of the alleged loss, theft or
destruction of such certificate) to Alon USA at its principal office. If so
required by Alon USA, certificates surrendered for exchange shall be endorsed or
accompanied by written instrument or instruments of transfer, in form reasonably
satisfactory to Alon USA, duly executed by the registered holder. All rights of
Alon Israel and/or any of its Permitted Transferees with respect to the
Preferred Shares exchanged pursuant to Section 2.3, whether arising under the
Certificate, this Agreement or otherwise, including the rights, if any, to
receive Series A Dividends accrued on or after the Change of Control Exchange
Date, Voluntary Exchange Date, Trigger Event Exchange Date or Mandatory Exchange
Date, as applicable, will be deemed transferred and assigned by Alon Israel and
its Permitted Transferees to Alon USA on the Change of Control Exchange Date,
Voluntary Exchange Date, Trigger Event Exchange Date or Mandatory Exchange Date,
as applicable, (notwithstanding the failure of Alon Israel and/or any of its
Permitted Transferees to surrender the certificates at or prior to such time),
except only the right of Alon Israel and/or any of its Permitted Transferees,
upon surrender of the certificate or certificates (or lost certificate affidavit
and agreement) therefor, to receive Exchange Shares.
          (h) If there shall occur any reorganization, recapitalization,
reclassification or other similar event involving Alon USA in which the Alon
Common Stock is reclassified as, converted into or exchanged for new or
different securities (the “Successor Securities”), then, following any such
reorganization, recapitalization, reclassification or other event, the Preferred
Shares shall instead be exchangeable pursuant to this Section 2.3 for such
Successor Securities and all references in this Agreement to the Alon Common
Stock shall be deemed to be references to such Successor Securities, mutatis
mutandis.
          (i) In connection with a Share Exchange, Alon USA will, upon request,
enter into a customary and reasonable registration rights agreement with a
Permitted Transferee of Alon Israel with respect to shares of Alon USA common
stock issued to such Permitted Transferee pursuant to such Share Exchange.
     2.4 Effect of Prohibited Transfers. If any Transfer by any Stockholder is
made or attempted contrary to the provisions of this Agreement, such purported
Transfer shall be void ab initio; the Company and the other parties hereto shall
have, in addition to any other legal or equitable remedies which they may have,
the right to enforce the provisions of this Agreement by actions for specific
performance (to the extent permitted by law); and the Company shall have the
right to refuse to recognize any improper Transferee of any Stockholder for any
purpose.
     2.5 Call Option.
          (a) With respect to the Original Preferred Shares, during the 18 month
period beginning on July 3, 2008, each of Alon USA and Alon LA shall have the
option to purchase from Alon Israel and/or its Permitted Transferees all or a
portion of the Original Preferred Shares at a price per share payable in cash
equal to the Par Value plus accrued but unpaid dividends; provided, however,
that such call option shall be (i) subject to the prior release (or withdrawal

7



--------------------------------------------------------------------------------



 



pursuant to Section 5.1) of the Original Letters of Credit and (ii) conditioned
upon the approval of such purchase by the audit committee of Alon USA.
          (b) With respect to the Additional L/C Preferred Shares, during the
period beginning on the date of issuance of any Preferred Shares in connection
with the exercise of the L/C Option and ending on December 31, 2010, each of
Alon USA and Alon LA shall have the option to purchase from Alon Israel and/or
its Permitted Transferees all or a portion of the Additional L/C Preferred
Shares at a price per share equal to the Par Value plus accrued but unpaid
dividends; provided, however, that such call option shall be (i) subject to the
prior release (or withdrawal pursuant to Section 5.1) of the Additional Letters
of Credit and (ii) conditioned upon the approval of such purchase by the audit
committee of Alon USA.
3. Original Letters of Credit.
     3.1 Issuance of Original Letters of Credit. In accordance with the Original
Purchase Agreement, Alon Israel shall have caused to be issued and delivered to
Bank of America, N.A. (“Bank of America”) one or more irrevocable standby
letters of credit (each, an “Original Letter of Credit”) up to the aggregate
amount of $55,000,000.00 in order to support the borrowing base of Krotz Springs
under the Revolving Credit Agreement.
     3.2 Repayment. In the event that Bank of America draws upon one or more
Original Letters of Credit at any time during which the Original Letters of
Credit are outstanding, Alon LA shall issue and deliver to Alon Israel within
three days following each such draw a promissory note (each an “Original
Promissory Note”) in a principal amount equal to the aggregate amount of such
draw under the Original Letter(s) of Credit (each an “Original Repayment
Amount”) and bearing interest at a rate of 10.75% per annum in full and final
settlement and discharge of any obligation or liability of the Company or any
Affiliate of the Company to Alon Israel with respect to the Original Repayment
Amount; provided, however, that no fees, bank charges or other expenses shall be
included in the determination of the Original Repayment Amount. The principal
amount and all accrued interest under each Original Promissory Note shall be due
and payable on or before 12 months following the date of issuance of such
Original Promissory Note. The Original Promissory Note will provide that Alon
USA may issue a whole number of shares of Alon Common Stock equal to the
quotient of (1) the Original Repayment Amount divided by (2) the Original
Preferred Alon Share Price to satisfy all obligations under the Original
Promissory Note. Any shares of Alon Common Stock issued to satisfy the Original
Promissory Note shall be issued on the first day on which the Alon Energy
securities trading window is open after the date of the Original Promissory
Note.
     3.3 Replacement. From and after the date of the initial issuance of the
Original Letters of Credit, Alon USA and the Company shall, and shall cause
their Affiliates to, use their respective best efforts (subject to the terms of
their respective existing credit facilities and other binding obligations) to
either (i) replace the Original Letters of Credit with their own resources or by
obtaining funds or other support, including other letters of credit, through
commercially reasonable arrangements with third party financing sources or
(ii) otherwise secure the release by Bank of America of the letter of credit
support requirement under the Revolving Credit Agreement. In addition, if the
Original Letters of Credit remain outstanding after the first anniversary of the
original issuance of such Original Letters of Credit, the Company shall, and

8



--------------------------------------------------------------------------------



 



shall cause Krotz Springs to, use its respective best efforts to prevent any
draw down on the Original Letters of Credit, including by reducing inventories
and throughput at Krotz Springs.
     3.4 Expenses, Fees, Charges and Interest. Alon LA or Alon USA (subject to
the terms of their respective existing credit facilities and other binding
obligations) shall pay the credit support obligations of the Company set forth
in Section 1.3 of the Original Purchase Agreement and the Company is hereby
released from such obligations.
4. Additional Letters of Credit.
     4.1 First Letters of Credit. Alon Israel shall cause to be issued and
delivered to one or more Persons, as designated by Krotz Springs, one or more
irrevocable standby letters of credit (the “First Letters of Credit”) in an
aggregate face amount of up to $15,000,000.00 and shall cause such First Letters
of Credit to be maintained (unless replaced, reduced or withdrawn as provided
herein or unless drawn upon by the beneficiary thereof) pursuant to the Term
Loan Agreement and the Revolving Credit Agreement.
     4.2 Second Letters of Credit. On or before April 30, 2009, Alon Israel
shall cause to be issued and delivered to one or more Persons, as designated by
Krotz Springs, one or more irrevocable standby letters of credit (the “Second
Letters of Credit”) in an aggregate face amount of up to $10,000,000.00 and
shall cause such First Letters of Credit to be maintained (unless replaced,
reduced or withdrawn as provided herein or unless drawn upon by the beneficiary
thereof) pursuant to the Term Loan Agreement and the Revolving Credit Agreement.
     4.3 Repayment. In the event that any Person draws upon an Additional Letter
of Credit at any time during which any Additional Letter of Credit remains
outstanding, Alon LA shall issue and deliver to Alon Israel within three days
following each such draw a promissory note (each an “L/C Promissory Note”) in a
principal amount equal to the aggregate amount of such draw under the applicable
Additional Letter of Credit (each an “L/C Repayment Amount”) and bearing
interest at a rate of 10.75% per annum in full and final settlement and
discharge of any obligation or liability of the Company or any Affiliate of the
Company to Alon Israel with respect to the L/C Repayment Amount; provided,
however, that no fees, bank charges or other expenses shall be included in the
determination of the L/C Repayment Amount. The principal amount and all accrued
interest under each L/C Promissory Note shall be due and payable on or before
12 months following the date of issuance of such L/C Promissory Note. Each L/C
Promissory Note will provide that Alon USA may issue a whole number of shares of
Alon Common Stock equal to the quotient of (1) the L/C Repayment Amount divided
by (2) the First L/C Alon Share Price or the Second L/C Alon Share Price, as
applicable, to satisfy all obligations under such L/C Promissory Note. Any
shares of Alon Common Stock issued to satisfy any L/C Promissory Note shall be
issued on the first day on which the Alon USA securities trading window is open
after the date of such L/C Promissory Note.
     4.4 Replacement. From and after the date of the initial issuance of the
Additional Letters of Credit, Alon USA and the Company shall, and shall cause
their Affiliates to, use their respective best efforts (subject to the terms of
their respective existing credit facilities and other binding obligations) to
either (i) replace the Additional Letters of Credit with their own resources or
by obtaining funds or other support, including other letters of credit, through
commercially

9



--------------------------------------------------------------------------------



 



reasonable arrangements with third party financing sources or (ii) otherwise
secure the release of the letter of credit support requirements. In addition, if
the Additional Letters of Credit remain outstanding after the first anniversary
of the original issuance of such Additional Letters of Credit, the Company
shall, and shall cause Krotz Springs to, use its respective best efforts to
prevent any draw down on the Additional Letters of Credit, including by reducing
inventories and throughput at Krotz Springs. If the Additional Letters of Credit
remain outstanding as of December 31, 2010, Alon USA and Alon LA shall be
obligated to replace the Letters of Credit or otherwise secure the release of
the letter of credit support requirements; provided, that if Alon USA and Alon
LA fail to replace the Additional Letters of Credit or otherwise release the
credit support requirements by December 31, 2010, Alon USA or Alon LA (subject
to the terms of their respective existing credit facilities and other binding
obligations) shall pay to Alon Israel a penalty payment and incur an interest
rate adjustment as set forth in Section 4.5.
     4.5 Expenses, Fees, Charges and Interest. Alon LA or Alon USA (subject to
the terms of their respective existing credit facilities and other binding
obligations) shall pay to Alon Israel for a period beginning on the date of the
initial issuance of the Additional Letters of Credit and ending on December 31,
2009, in consideration for causing the issuance of the Letters of Credit, a rate
per annum equal to 2% of the aggregate amount of Additional Letters of Credit
outstanding. If, after compliance by Alon LA or Alon USA with its obligations
under Section 4.4 of this Agreement to attempt to replace or secure the release
of the Additional Letters of Credit, the Additional Letters of Credit continue
to remain outstanding after December 31, 2009, Alon Israel will continue to
provide the letter of credit support for an additional twelve month period
during which Alon LA or Alon USA (subject to the terms of their respective
existing credit facilities and other binding obligations) shall pay to Alon
Israel, in consideration for continuing the letter of credit support, a rate per
annum equal to 4% of the aggregate amount of Letters of Credit outstanding. If
Alon USA and the Company fail to release the Additional Letters of Credit by
December 31, 2010, as required in Section 4.4, and the Additional Letters of
Credit continue to remain outstanding at such time, Alon LA or Alon USA (subject
to the terms of their respective existing credit facilities and other binding
obligations) shall, within three days after December 31, 2010, pay to Alon
Israel a penalty in an amount equal to the difference between (x) the aggregate
amount of payments Alon LA or Alon USA would have paid to Alon Israel for the
letter of credit support during the period beginning on the date of the initial
issuance of the Additional Letters of Credit and ending on December 31, 2010 if
the rates described above would have been 10.75%, less (y) the aggregate amount
of payments actually made by Alon Israel for the Letter of Credit support during
such period. Subject to receipt of the penalty payment by Alon LA or Alon USA,
Alon Israel will thereafter continue to provide the letter of credit support
until such time as either Alon LA or Alon USA shall have successfully replaced
the Additional Letters of Credit or such Additional Letters of Credit shall have
been released, during which time Alon LA or Alon USA (subject to the terms of
their respective existing credit facilities and other binding obligations) shall
pay to Alon Israel, in consideration for continuing the letter of credit
support, a rate per annum equal to 10.75 % of the aggregate amount of Additional
Letters of Credit outstanding.
5. Withdrawal of Letters of Credit and Preferred Stock Purchase Option.
     5.1 L/C Option.

10



--------------------------------------------------------------------------------



 



          (a) While any Original Letters of Credit remain outstanding, Alon
Israel may exercise the L/C Option at any time and from time to time, to
withdraw all or a portion of the outstanding Original Letters of Credit and
acquire Preferred Shares in accordance with Section 5.2 below. The Preferred
Shares delivered to Alon Israel upon such exercise shall be deemed to constitute
Original Preferred Shares for all purposes of this Agreement.
          (b) While any Additional Letters of Credit remain outstanding, Alon
Israel may exercise the L/C Option at any time and from time to time, to
withdraw all or a portion of the outstanding Additional Letters of Credit and
acquire Preferred Shares in accordance with Section 5.2 below.
          (c) Alon Israel may exercise the L/C Option by providing written
notice to Alon LA of Alon Israel’s election thereof and by providing the date of
the anticipated withdrawal of the Original Letters of Credit or Additional
Letters of Credit, as applicable, which will be at least 10 Business Days after
the date of the delivery of such notice.
     5.2 L/C Stock Purchase Agreement. In the event that Alon Israel exercises
an L/C Option, Alon Israel and the Company will enter into a stock purchase
agreement (the “L/C Stock Purchase Agreement”) in the form attached hereto as
Exhibit A pursuant to which the Company will sell to Alon Israel a number of
Preferred Shares equal to the quotient of (1) the aggregate amount of the
outstanding Original Letters of Credit or Additional Letters of Credit, as
applicable, being withdrawn divided by (2) $1,000.00. The sale of such Preferred
Shares will not be registered under the Securities Act, in reliance on an
exemption from registration under Section 4(2) of the Securities Act. The
closing of the transactions contemplated by the L/C Stock Purchase Agreement
will occur contemporaneously with the withdrawal of the Original Letters of
Credit or Additional Letters of Credit, as applicable.
6. Miscellaneous Provisions.
     6.1 Reliance. Each of the parties hereto agrees that each covenant and
agreement made by it in this Agreement is material, shall be deemed to have been
relied upon by the other parties and shall remain operative and in full force
and effect after the date hereof regardless of any investigation. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties hereto and their respective successors and permitted
assigns to the extent contemplated herein.
     6.2 Legend on Securities. The Company and the Stockholders acknowledge and
agree that in addition to any other legend on the certificates representing
Securities held by them, substantially the following legend shall be typed on
each certificate evidencing any of the Securities held at any time by any
Stockholder:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR
THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. ABSENT SUCH REGISTRATION
OR AN EXEMPTION FROM THE REQUIREMENT THEREFOR, NO TRANSFER OF THESE SHARES OR
ANY INTEREST THEREIN MAY BE MADE.

11



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE PROVISIONS OF A CERTAIN
STOCKHOLDERS AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER SET FORTH
THEREIN. A COMPLETE AND CORRECT COPY OF SUCH AGREEMENT IS AVAILABLE FOR
INSPECTION AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON
WRITTEN REQUEST AND WITHOUT CHARGE.
     6.3 Alon Common Stock.
          (a) Alon Israel understands that any shares of Alon Common Stock that
may be issued pursuant to this Agreement will not be registered under the
Securities Act, and will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of Alon
Israel’s representations as expressed herein. Alon Israel understands that such
shares will be “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, Alon Israel must hold such
shares indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. Alon Israel
acknowledges that, except pursuant to the terms of the Registration Rights
Agreement, dated as of July 6, 2005, between Alon USA and Alon Israel, Alon USA
has no obligation to register or qualify such shares for resale. Alon Israel
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements, including the time and
manner of sale and the holding period for such Shares, and on requirements
relating to the Company which are outside of Alon Israel’s control, and which
Alon USA is under no obligation and may not be able to satisfy.
          (b) Alon Israel acknowledges that Alon USA’s agreement hereunder to
issue shares of Alon Common Stock is made in reliance upon Alon Israel’s
representation to Alon USA, which by the its execution of this Agreement, Alon
Israel hereby confirms, that any shares of Alon Common Stock that may be
acquired by Alon Israel hereunder will be acquired for investment for Alon
Israel’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof. By executing this Agreement, Alon
Israel further represents that it does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of
such shares. Alon Israel has not been formed for the specific purpose of
acquiring the Shares.
          (c) Alon Israel represents to Alon USA that Alon Israel is an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act.
          (d) Alon Israel acknowledges and agrees that any certificates
representing shares of Alon Common Stock will bear substantially the following
legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR
THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. ABSENT SUCH REGISTRATION
OR AN EXEMPTION FROM THE

12



--------------------------------------------------------------------------------



 



REQUIREMENT THEREFOR, NO TRANSFER OF THESE SHARES OR ANY INTEREST THEREIN MAY BE
MADE.
          (e) Alon Israel represents that, with respect to any issuance of
shares of Alon Common Stock pursuant to this Agreement, it will satisfy itself
as to the full observance of the laws of Israel, including (i) the legal
requirements within Israel for the acquisition of such shares, (ii) any foreign
exchange restrictions applicable to such acquisition, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the acquisition, holding,
redemption, sale, or transfer of such shares. Alon Israel’s acquisition and
continued beneficial ownership of such shares will not violate any applicable
securities or other laws of Israel.
     6.4 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
     6.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.
     6.6 Counterparts; Facsimile. This Agreement may be executed and delivered
by facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
     6.7 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     6.8 Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) five business days
after having been sent by certified mail, return receipt requested, postage
prepaid, or (d) two business days after deposit with an internationally
recognized express courier service, specifying same day or next business day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their address as set forth on the signature page,
or to such address as subsequently modified by written notice given in
accordance with this Section 6.8.
     6.9 Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only with the written consent of Alon USA, the Company and
the Stockholders.
     6.10 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of

13



--------------------------------------------------------------------------------



 



any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purposes and intent of
such invalid, illegal or unenforceable provision.
     6.11 Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
     6.12 Entire Agreement; Amendment and Restatement. This Agreement
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled. This Agreement amends and restates the Original Stockholders
Agreement in its entirety.
     6.13 Further Assurances. From and after the date of this Agreement, upon
the request of either Stockholder or the Company, the Company and each
Stockholder shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the
transactions contemplated hereby.
     6.14 After-Acquired Securities; New Parties. Whenever any Stockholder
becomes the record or beneficial owner of additional securities of the Company,
such securities will be subject to all of the terms and conditions of this
Agreement. The Company will cause Persons not parties to this Agreement who from
time to time receive securities of the Company to be subject to the terms and
conditions of this Agreement.
[Signature Page Follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Stockholders
Agreement to be duly executed as of the date first set forth above.

            ALON USA ENERGY, INC.
        By:   /s/ Jeff D. Morris         Name:   Jeff D. Morris        Title:  
President and CEO     

Address:
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: General Counsel

            ALON REFINING LOUISIANA, INC.
        By:   /s/ Jeff D. Morris         Name:   Jeff D. Morris        Title:  
Vice President     

Address:
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: General Counsel

            STOCKHOLDERS:

ALON LOUISIANA HOLDINGS, INC.
        By:   /s/ Jeff D. Morris         Name:   Jeff D. Morris        Title:  
President and CEO     

Address:
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: General Counsel

15



--------------------------------------------------------------------------------



 



            ALON ISRAEL OIL COMPANY, LTD.
      By:   /s/ David Wiessman         Name:   David Wiessman        Title:  
President     

Address:
Europark (France Building)
P.O.B. 10
Kibbutz Yakum, Israel 60972
Attention: General Counsel

16